Title: To Thomas Jefferson from Jonathan Williams, 31 October 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York Octo 31. 1808 
                  
                  The inclosed Paper has been annonymously communicated to our Society.—I have had it transcribed expressly to lay it before you, beleiving that if the Ideas it contains can be of use to our Country, this is the proper moment to communicate them where they are most likely to produce a good effect.
                  I trust that my motive in so doing will be at once apparent & excuseable. 
                  I have the honour to be with the highest Respect Your faithfull & obed Servant
                  
                     Jona Williams 
                     
                     Prest USMPS.
                  
               